            Case 1:19-cv-03098-RMP                   ECF No. 14          filed 05/18/20     PageID.859 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington
                                                                                                         May 18, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                            DALE S.,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:19-CV-3098-RMP
                                                                     )
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u
              Plaintiff’s Motion for Summary Judgment, ECF No. 10, is DENIED.
              The Commissioner’s Motion for Summary Judgment, ECF No. 11, is GRANTED.
              Judgment is entered in favor of Defendant.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Rosanna Malouf Peterson                                       on a motion for Summary Judgment.




Date: May 18, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
